Citation Nr: 0216355	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-10 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the veteran's request for waiver of indebtedness was 
timely filed.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to September 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2001 decision of the Committee on Waivers and 
Compromises sitting at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  In 
that decision, the veteran's request for waiver of 
indebtedness was denied following a determination that he had 
failed to submit a timely application for waiver.  


FINDINGS OF FACT

1.  A letter from the RO to the veteran, dated October 19, 
1998, informed the veteran that an overpayment of benefits 
had been paid to him, and that he would be notified shortly 
of the exact amount of the overpayment and given information 
about repayment.  

2.  A copy of a standard form letter, FL 4-474a, issued by 
the VA Debt Management Center to the veteran with respect to 
repayment of his VA debt is undated, does not list the amount 
of the overpayment, and missing a back page which reportedly 
contained a "Notice of Rights."  

3.  The veteran submitted a request for waiver, which was 
received by the Debt Management Center in May 2001.  


CONCLUSION OF LAW

The veteran's request for waiver of indebtedness is not 
untimely.  38 U.S.C.A. § 5302(a), (c) (West 1991); 38 C.F.R. 
§ 1.963 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the evidence of record, the Board notes that on 
October 19, 1998, the RO issued the veteran a letter 
notifying him that he had been the recipient of an 
overpayment in VA benefits.  The letter additionally noted 
that the veteran was to be notified shortly of the exact 
amount of the overpayment and given information about 
repayment.  

In October 2000, jurisdiction over the veteran's claims file 
was transferred from the New York to Columbia RO.  

In a January 2001 report of contact (VA Form 119), the 
veteran requested written notice and/or explanation of how he 
incurred the overpayment of VA benefits.  

In March 2001, the veteran submitted a statement to the RO in 
which he noted that he had been trying since October 2000 to 
obtain information regarding the creation of his debt.  He 
reported that he still had not received any response to 
either his written or telephone requests.  

In April 2001, the RO issued the veteran an audit report with 
respect to the overpayment of his VA benefits.  In May 2001, 
the Debt Management Center received a statement from the 
veteran in which he requested his overpayment be waived, due 
to the fact that repayment would cause severe financial 
hardship.  

In a June 2001 decision, the Committee on Waivers and 
Compromises denied the veteran's request for waiver of 
indebtedness because it found that the veteran had failed to 
submit a timely request for waiver within 180 days from the 
date of notification of the indebtedness.  The decision noted 
that notification to the veteran of his indebtedness occurred 
in an October 1998 letter.  

Also of record is a copy of standard form letter, FL 4-474a, 
issued by the VA Debt Management Center to the veteran.  The 
copy of the letter is undated and missing the back page.  The 
back page, the front page states that instructions and rights 
regarding requests for waiver are contained on the back page.  
The copy of this letter is placed in the claims file 
following a copy of a letter sent to the veteran on April 1, 
2001.

In an August 2001 memorandum, sent from "Chief of Operations 
(389/OPS1)" to the RO, it was noted that the first demand 
letter, i.e., the standard form letter FL 4-474a, issued by 
the Debt Management Center, had contained the notice of 
rights, and had been sent to the veteran at his address in 
New York in October 1998.  It was noted that the letter had 
not been returned as a result of an incorrect address.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the Secretary and the Board properly 
discharged their official duties by properly handling claims 
submitted by the veteran.  The presumption of regularity is 
not absolute; it may be rebutted by the submission of "clear 
evidence to the contrary."  Jones v. West, 12 Vet. App. 98 
(1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

The Court has read 38 U.S.C.A. § 5302(a) and 5314(b) and (c) 
as requiring that the notification of indebtedness must 
specify the Secretary's preliminary determination as to the 
amount of the debt, and that the 180 day period for appeal 
does not begin to run until such notice is provided.  Narron 
v. West, 13 Vet. App. 223 (1999).

In this case it is unclear whether the notice purportedly 
provided to the veteran in October 1998 also advised him of 
the 180-day period for claiming a waiver.  VA personnel have 
certified that they sent the veteran a "Notice of Rights" 
but there is no indication of the contents of that notice.  
There is also no subsequent indication that he was informed 
of the time period for requesting a waiver.

More significant is the fact that the letter purportedly sent 
in October 1998, did not list the amount of the indebtedness.  
The earliest evidence that the veteran had any idea of the 
amount of his debt consists of an October 2000 statement in 
which he asked for "a written explanation as to how I 
incurred a $16,000 debt."  There is no evidence that VA 
actually advised him of the amount of the indebtedness until 
April 2001 when he was provided with an audit of his account 
and he was advised that the original amount of indebtedness 
was $21,996, and the remaining balance was  $14,736.  The 
veteran's request for waiver was received in May 2001, well 
within the 180-day period for requesting a waiver.  

Accordingly, the Board finds that the veteran's request for 
waiver is timely.


ORDER

The veteran has submitted a timely request for waiver of 
recovery of an overpayment of $14,196.  


REMAND

As set forth above, the request for waiver of indebtedness in 
the amount of $14,196, received by the Debt Management Center 
in May 2001, has been determined as being timely.  
Accordingly, readjudication is required on the issue of 
waiver of the veteran's indebtedness by the Committee on 
Waivers and Compromises.  See 38 C.F.R. § 1.962 (2002).  

Accordingly, the case is REMANDED for the following:

The RO should readjudicate the veteran's 
claim of entitlement to waiver of recovery of 
an overpayment in the amount of $14,196.  If 
the decision is adverse to the veteran, he 
should be informed of steps necessary to 
perfect an appeal.

In taking this action, the Board implies no conclusion; 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran unless he is 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



